The bill of complaint filed below alleges insolvency of defendant corporation within the statute, R.S. 14:14-3, and prays for appropriate decree and the appointment of a receiver. The matter having been duly considered an order appointing receiver was entered in the Court of Chancery, from which this appeal is made.
The sole ground of appeal argued is that there was a failure of proof of the jurisdictional facts necessary to the issuance of the order and, hence, the granting thereof constitutes an abuse of discretion in the court below.
We are satisfied that the proofs submitted support the order made and the same is affirmed.
For affirmance — CASE, BODINE, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 9.
For reversal — THE CHIEF-JUSTICE, DONGES, HEHER, PORTER, JJ. *Page 256